United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________
Appearances:
Michael E. Woods, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 15-454
Issued: May 20, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On December 24, 2014 appellant, through her representative, filed a timely appeal from a
December 2, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) which found that her request for reconsideration was untimely and failed to show clear
evidence of error. The Board docketed the appeal as No. 15-454.
By decision dated August 21, 2006, OWCP reduced appellant’s compensation based
upon her ability to work as an administrative clerk, which was found to be medically and
vocationally suitable. In a decision dated November 14, 2007, the Board affirmed the
August 21, 2006 decision finding that OWCP met its burden of proof to reduce appellant’s
compensation effective August 21, 2006.1 On September 4, 2014 appellant’s counsel requested
reconsideration of the August 21, 2006 decision. He challenged the suitability of the constructed
position and explained why he felt that OWCP’s decision was erroneous. Appellant also
continued to submit medical evidence noting her status. In a December 2, 2014 decision, OWCP
denied appellant’s request for reconsideration, finding that it was untimely filed and failed to
establish clear evidence of error.

1

Docket No. 07-45 (issued August 21, 2006).

The Board has duly reviewed the matter and finds that the case is not in posture for
decision. As noted, OWCP issued a formal decision on appellant’s wage-earning capacity on
August 21, 2006. Board precedent and OWCP procedures direct the claims examiner to consider
the criteria for modification of a loss of wage-earning capacity (LWEC) determination when a
claimant requests resumption of compensation for total wage loss.2 While appellant’s counsel
used the term reconsideration in his requests, he argued that the August 21, 2006 decision was in
error.3 The Board finds that OWCP should have adjudicated the issue of modification of the
LWEC determination.4 The Board will therefore remand the case to OWCP for proper
adjudication, to be followed by a de novo decision to preserve appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the December 2, 2014 Office of Workers’
Compensation Programs’ decision be set aside and the case remanded to OWCP for further
proceedings consistent with this order.

2

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004). See Federal (FECA)
Procedure Manual, Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity Decisions, Chapter 2.1501.4(a)
(June 2013) (if a claim for wage loss is received, OWCP should review the file to determine whether a formal
LWEC is in place, and, if so, the claim should be developed, if necessary, as a request for modification of the
LWEC).
3

Once the wage-earning capacity of an injured employee is determined, a modification of such determination is
not warranted unless there is a material change in the nature and extent of the injury-related condition, the employee
has been retrained or otherwise vocationally rehabilitated, or the original determination was, in fact, erroneous.
Stanley B. Plotkin, 51 ECAB 700 (2000); see Federal (FECA) Procedure Manual, id. at Chapter 2.1501.3(a)
(June 2013); 20 C.F.R. § 10.511.
4

See F.B., Docket No. 09-99 (issued July 21, 2010).

2

Issued: May 20, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

